EAGLES, Judge.
Plaintiff first argues that the Chief Deputy Commissioner was in error in finding that plaintiff had a twenty-five percent permanent partial disability of the back as a result of prior spinal fusions. This finding was based upon the testimony of the examining doctor, Dr. Dorman. Plaintiff contends that the doctor’s opinion was mere speculation since he did not consult with Dr. McGillicuddy, the doctor who had previously performed the surgery on plaintiffs back, and did not actually review the earlier medical records in determining his estimate of plaintiffs preexisting disability. We find this argument to be entirely without merit. Dr. Dorman based his opinion of the extent of plaintiffs preexisting disability upon his own examination of the plaintiff, including X-ray examination of his back, as well as the medical history prior to the accident which was related to him by the plaintiff. A medical history given to an examining physician by the patient for the purposes of treatment is deemed inherently reliable. The examining physician may base his medical opinion, in part, upon these statements. Booker v. Medical Center, 297 N.C. 458, 256 S.E. 2d 189 (1979). Dr. Dorman’s personal examination of the plaintiff, along with plaintiffs medical history, constituted a sufficient basis for his opinion. Furthermore, plaintiffs assignment of error is to a finding made by the Chief Deputy Commissioner. An appeal to this Court may be taken only from the opinion and award of the Full Commission. Cf., Hollowell v. North Carolina Department of Conservation and Development, 201 N.C. 616, 161 S.E. 89 (1931) (appeal lies in Superior Court only from award of Full Commission, decided prior to 1967 amendment of G.S. 97-86). After remand for additional evidence, the Full Commission had before it the deposition testimony of Dr. McGillicuddy. This assignment of error is overruled.
*196Plaintiff also argues that there was no competent evidence to support the modified finding by the Full Commission that plaintiff sustained a fifteen percent permanent partial disability of the back. In its review of an Order from the Industrial Commission, this Court does not weigh the evidence which was before the Commission. Russell v. Yarns, Inc., 18 N.C. App. 249, 196 S.E. 2d 571 (1973). “If there is evidence of substance which directly or by reasonable inference tends to support the findings, the Court is bound by such evidence, even though there is evidence that would have supported a finding to the contrary.” Crawley v. Southern Devices, Inc., 31 N.C. App. 284, 291, 229 S.E. 2d 325, 330 (1976), rev. denied, 292 N.C. 467, 234 S.E. 2d 2 (1977). The opinion of Dr. Dorman was to the effect that plaintiff now suffered a thirty-five percent permanent partial disability of the back and rated his previous permanent partial disability of the back at twenty-five percent. Dr. McGillicuddy stated on deposition that in his opinion the prior spinal fusions in plaintiffs back would have resulted in a five percent permanent partial loss of function of the spine. Reviewing collectively the medical testimony of these two experts, we hold that the evidence does support the finding of the Full Commission that plaintiff sustained a fifteen percent permanent partial disability of the back as a result of the accident. See, Perry v. Furniture Company, 296 N.C. 88, 249 S.E. 2d 397 (1978). Since it is supported by competent evidence, we are bound by this finding even though the evidence would have supported a finding of disability of a different degree.
The order of the Full Commission is
Affirmed.
Judges Wells and Becton concur.